—Order, Supreme Court, Bronx County (Kenneth Thompson, Jr., J.), entered July 20, 2000, which granted plaintiffs’ motion for summary judgment on the issue of liability, and their cross motion for summary judgment as to defendant’s counterclaim, unanimously affirmed, with costs.
A rear-end collision with a stationary vehicle creates a prima facie case of negligence, unless the defendant can proffer a non-negligent explanation for his or her failure to maintain a safe distance between the cars (see, Mitchell v Gonzalez, 269 AD2d 250). In this case, plaintiffs made such a prima facie showing of entitlement to summary judgment as a matter of law, and in opposition defendant submitted only the unsubstantiated affirmation of counsel, which was insufficient to raise a triable issue of fact (see, Zuckerman v City of New York, 49 NY2d 557, 563). Given the lack of any explanation from defendant for the collision, summary judgment for plaintiffs was not rendered premature by the lack of discovery (Johnson v Phillips, 261 AD2d 269, 272). Concur — Andrias, J. P., Wallach, Lerner, Saxe and Friedman, JJ.